UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STRIKE 3 HOLDINGS, LLC,                                                :
                                                                       :
                                    Plaintiff,                         :   21-CV-3970 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
JOHN DOE,                                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 11, 2021, Plaintiff filed a motion for leave to file a third-party subpoena on
Defendant John Doe’s Internet Service Provider (ISP) in advance of the conference mandated by
Rule 26(f) of the Federal Rules of Civil Procedure. ECF No. 7. The Court has already addressed
the issues raised in the motion in an Opinion addressing a substantially similar motion. See
Digital Sin, Inc. v. Does 1-27, No. 12-CV-3873 (JMF), 2012 WL 2036035 (S.D.N.Y. June 6,
2012). Substantially for the reasons stated in that Opinion, the Court concludes that Plaintiff has
satisfied the requirements for leave to serve a third-party subpoena on an expedited basis. See id.
at *4. Accordingly, Plaintiff’s motion for leave to file a third-party subpoena on Defendant’s
ISP in order to obtain Defendant’s identity is GRANTED. Plaintiff is not permitted to subpoena
the ISP for Defendant’s email address or telephone number.

        As in its earlier opinion, the Court concludes that there are substantial concerns related to
Defendant’s privacy given both the nature of the copyrighted material at issue and the risk of a
false identification by Defendant’s ISP. See id. Plaintiff does not oppose allowing Defendant to
proceed anonymously. ECF No. 8, at 9. Accordingly, it is ORDERED that Defendant may
proceed anonymously as John Doe unless and until the Court orders otherwise.

        It is further ORDERED that the ISP shall have 60 days from the date of service of the
Rule 45 subpoena upon it to serve upon Defendant a copy of the subpoena, a copy of this
Order, and a copy of the “Notice to Defendant” attached hereto as Exhibit A. The Order should
be attached to the “Notice to Defendant” such that the “Notice to Defendant” is the first page of
the materials enclosed with the subpoena. The ISP may serve Defendant using any reasonable
means, including written notice sent to his or her last known address, transmitted either by first
class mail or via overnight service.

       It is further ORDERED that Defendant shall have 60 days from the date of service of
the Rule 45 subpoena and this Order upon him to file any motions with this Court contesting
the subpoena (including a motion to quash or modify the subpoena). The ISP may not turn over
Defendant’s identifying information to Plaintiff before the expiration of this 60-day period.
Additionally, if Defendant or his ISP files a motion to quash or modify the subpoena, the ISP
may not turn over any information to Plaintiff until the issues have been addressed and the Court
issues an order instructing the ISP to resume in turning over the requested discovery.

       It is further ORDERED that the subpoenaed entity shall preserve any subpoenaed
information pending the resolution of any timely filed motion to quash.

       It is further ORDERED that the ISP receiving a subpoena pursuant to this Order shall
confer with Plaintiff and shall not assess any charge in advance of providing the information
requested in the subpoena. An ISP that receives a subpoena and elects to charge for the costs of
production shall provide Plaintiff with a billing summary and cost report.

        It is further ORDERED that any information ultimately disclosed to Plaintiff in response
to a Rule 45 subpoena may be used solely for the purpose of protecting Plaintiff’s rights as set
forth in its complaint.

       The Clerk of the Court is directed to terminate ECF No. 7.

       SO ORDERED.

Dated: May 12, 2021
       New York, New York
EXHIBIT A
                                Notice To Defendant

1. You are a defendant in Strike 3 Holdings, LLC v. Doe, 21-CV-3970 (JMF), a case now
   pending before the Honorable Jesse M. Furman, United States District Judge for the
   Southern District of New York.

   Attached is Judge Furman’s Order, dated May 12, 2021, setting forth certain deadlines
   and procedures related to this case.

   You may hire a lawyer to represent you in this case or you may proceed pro se (that is,
   you may represent yourself without the assistance of a lawyer). If you choose to proceed
   pro se, all communications with the Court should be through the Pro Se Office of the
   United States District Court for the Southern District of New York. The Pro Se Office is
   located in Room 200 of the United States Courthouse, 500 Pearl Street, New York, N.Y.
   10007, and may be reached at (212) 805-0175.

2. The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded
   and/or distributed copyrighted material on your computer.

3. The plaintiff may not know your actual name or address, but it does know the Internet
   Protocol address (“IP address”) of the computer associated with the alleged downloading
   and/or distributing.

   The plaintiff has filed subpoenas requesting your identity and contact information from
   your Internet Service Provider (“ISP”).

   If you do not want your ISP to provide this information to the plaintiff and you believe
   there is a legal basis for the ISP to withhold the information, you may file a motion to
   “quash” or “modify” the subpoena. This must be done within 60 days of the date that
   you receive notice from your ISP that you are a defendant in this case.

   If you move to quash the subpoena or otherwise move to prevent your name from being
   turned over to the plaintiff, you may proceed anonymously at this time. Nevertheless, if
   you are representing yourself, you will have to complete an information card that you can
   obtain from the Pro Se Office of the Court. This information is solely for use by the
   Court and the Court will not provide this information to lawyers for the plaintiff unless
   and until it determines there is no basis to withhold it. The Court requires this
   information so that it may communicate with you regarding the case.

   Even if you do not file a motion to quash or modify the subpoena, you may still proceed
   in this case anonymously at this time. This means that the Court and the plaintiff will
   know your identity and contact information, but your identity will not be made public
   unless and until the Court determines there is no basis to withhold it.
If you want to proceed anonymously without filing a motion to quash or modify the
subpoena, you (or, if represented, your lawyer) should provide a letter stating that you
would like to proceed anonymously in your case. This must be done within 60 days of
the date that you receive notice from your ISP that you are a defendant in this case. You
should identify yourself in your letter by the case in which you are a defendant and your
IP address. If you submit this letter, then your identity and contact information will not
be revealed to the public unless and until the Court says otherwise.
